Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 3/1/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claims 21, 23, 25-28, 30-31, 35-38 and 40 are currently amended. No new claims are added. No new matter is added. Claims 1-20, 22 and 32 are cancelled.
Withdrawal of Claim Rejections - 35 USC § 112

3.	Applicant has amended the claims 21 and 31 to overcome the previous rejection of 35USC 112. Examiner, respectfully withdraws the rejection.

Allowable Subject Matter
4.	Claims 21, 23-31and 33-40 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 21 and 31 are allowable because prior art fails to 
teach or suggest, either alone or in combination, receiving input audio data representing input speech; performing automatic speech recognition (ASR) 
6.	Claims 23-30 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim21 as the computer implemented method for performing automatic speech recognition of claim 21.
7.	Claims 33-40 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim31 as the system of claim 31.
8..	The closet prior art of Martin Labsky (US 2012/0303371) in view of Mohamed Afify (US 2008/0059147) and in further view of Lambert Mathias (US 2015/0302002) and in further view of Johan Wouters (US 2009/00768189) and in further view of Andy Aaron (US 2005/0071163) teaches method and system for  speech recognition but further fails to teach receiving input audio data representing input speech; performing automatic speech recognition (ASR) processing on the input audio data to generate input data; determining, using the input audio data, paralinguistic feature data corresponding to at least a first word represented in the input data; determining output data based at least in part on the input data, the output data comprising at least: a first portion, and a second 
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677